     Case 2:20-cv-00620-RGK-E Document 34 Filed 05/26/20 Page 1 of 2 Page ID #:119


 1                                                               NO JS-6
 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11     ANTHONY BOUYER, an                      Case No. 2:20-cv-00620-RGK-E
12     individual,

13                                                 [PROPOSED] ORDER DISMISSAL
       Plaintiff,                                  WITH PREJUDICE
14
       v.
15

16     JONKER INVESTMENTS, LP, a
       California limited partnership; and
17     DOES 1-10, inclusive,
18
       Defendants.
19

20

21

22

23

24

25

26

27
                                               1
28          After consideration of the Joint Stipulation for Dismissal of the entire action
                                    [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
     Case 2:20-cv-00620-RGK-E Document 34 Filed 05/26/20 Page 2 of 2 Page ID #:120


 1   with Prejudice filed by Plaintiff Anthony Bouyer (“Plaintiff”) and Jonker

 2   Investments, LP (“Defendant”), the Court hereby enters a dismissal with prejudice
 3
     of Plaintiff’s Complaint, only, in the above-entitled action, in its entirety. Defendant
 4

 5   Jonker Investments, LP’s third party complaint remains viable. Each party shall

 6   bear his or its own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: May 26, 2020
10

11
                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
